Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference HUNG et al. (2017 /0329380) discloses “a power supply for an information handling system includes a rectifier circuit that is coupled to a power factor correction circuit. The power factor correction circuit includes a bulk capacitor. An extended hold-up capacitor is coupled in parallel to the bulk capacitor, via an electronic switch. The electronic switch has a first terminal coupled to the bulk capacitor and a second terminal coupled to the extended hold-up capacitor. A control circuit is coupled to a third terminal of the electronic switch and controls the operation of the electronic switch. An extended hold-up circuit is coupled to the extended hold-up capacitor and an output terminal of the power factor correction circuit. A digital signal controller is coupled to the extended hold-up circuit. The digital signal controller controls the operation of the extended hold-up circuit, and a DC to DC converter is coupled to the extended hold-up circuit”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an on-board charger comprising: a bulk capacitor adapted to couple to a vehicle traction battery; a relay for receiving electrical power from an external power supply to pre-charge the bulk capacitor; a power factor correction (PFC) circuit connected between the bulk capacitor and the relay, the PFC circuit comprising: a switch adjustable between an on-position and an off-position, wherein the switch enables current flow from the relay to the bulk capacitor in the off-position, a snubber circuit coupled to the switch to damp a transient voltage present at the switch during a transition from the on-position to the off-position; and a processor programmed to control the switch.
 
With respect to independent claim 11, the closest prior art reference HUNG et al. (2017 /0329380) discloses “ a power supply for an information handling system includes a rectifier circuit that is coupled to a power factor correction circuit. The power factor correction circuit includes a bulk capacitor. An extended hold-up capacitor is coupled in parallel to the bulk capacitor, via an electronic switch. The electronic switch has a first terminal coupled to the bulk capacitor and a second terminal coupled to the extended hold-up capacitor. A control circuit is coupled to a third terminal of the electronic switch and controls the operation of the electronic switch. An extended hold-up circuit is coupled to the extended hold-up capacitor and an output terminal of the power factor correction circuit. A digital signal controller is coupled to the extended hold-up circuit. The digital signal controller controls the operation of the extended hold-up circuit, and a DC to DC converter is coupled to the extended hold-up circuit”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an on-board charger comprising: a power factor correction (PFC) circuit connected between a bulk capacitor and a relay for pre-charging the bulk capacitor, the PFC circuit comprising: a switch, and a snubber circuit coupled to the switch to damp a transient voltage present at the switch during a switch-off condition; and a processor programmed to control the switch to enable/disable current flow from the relay to the bulk capacitor.

With respect to independent claim 15, the closest prior art reference HUNG et al. (2017 /0329380) discloses “ a power supply for an information handling system includes a rectifier circuit that is coupled to a power factor correction circuit. The power factor correction circuit includes a bulk capacitor. An extended hold-up capacitor is coupled in parallel to the bulk capacitor, via an electronic switch. The electronic switch has a first terminal coupled to the bulk capacitor and a second terminal coupled to the extended hold-up capacitor. A control circuit is coupled to a third terminal of the electronic switch and controls the operation of the electronic switch. An extended hold-up circuit is coupled to the extended hold-up capacitor and an output terminal of the power factor correction circuit. A digital signal controller is coupled to the extended hold-up circuit. The digital signal controller controls the operation of the extended hold-up circuit, and a DC to DC converter is coupled to the extended hold-up circuit”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power factor correction (PFC) circuit to connect between a bulk capacitor and a relay of an on-board charger for pre-charging the bulk capacitor, the PFC circuit comprising: a switch adjustable between an on-position and an off-position, wherein the switch enables current flow from the relay to the bulk capacitor in the off-position; and a snubber circuit with a capacitor coupled across the switch to damp a transient voltage present at the switch during a transition from the on-position to the off-position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836